MEMORANDUM DECISION
                                                                         Jun 10 2015, 9:56 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      APPELLANT PRO SE                                         ATTORNEY FOR APPELLEE
      John Lane-El                                             Gregory F. Zoeller
      New Castle, Indiana                                      Attorney General of Indiana
                                                               Aaron T. Craft
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      John Lane-El,                                            June 10, 2015

      Appellant-Petitioner,                                    Court of Appeals Case No.
                                                               33A01-1410-MI-451
              v.                                               Appeal from the Henry Circuit Court
                                                               The Honorable Kit C. Dean Crane,
      State of Indiana,                                        Judge
                                                               Trial Court Cause No.
      Appellee-Respondent
                                                               33C02-1407-MI-69




      Mathias, Judge.

[1]   John Lane-El (“Lane-El”) appeals from the Henry Circuit Court’s denial of

      Lane-El’s petition for a writ of habeas corpus. Concluding that Lane-El is not

      entitled to immediate release, we affirm.




      Court of Appeals of Indiana | Memorandum Decision No. 33A01-1410-MI-451| June 10, 2015    Page 1 of 7
                                         Facts and Procedural History

[2]   The facts underlying this case appear to be relatively undisputed. In August of

      1980, Lane-El pleaded guilty to Class B felony robbery and was sentenced to six

      years. This sentence was ordered to be served consecutively to a fifteen-year

      sentence imposed on another robbery conviction1 and a twelve-year sentence

      imposed on a federal conviction for robbery.


[3]   Lane-El completed his fifteen-year sentence on November 13, 1989, and he

      began to serve his six-year sentence. On March 23, 1992, Lane-El was released

      on parole on the six-year sentence.


[4]   On December 18, 1992, Lane-El was charged with Class A felony rape and

      Class B felony criminal confinement. On January 7, 1993, the State put Lane-

      El’s parole on hold and began parole revocation proceedings. Lane-El was

      convicted of the rape and confinement charges on August 25, 1993, and was

      subsequently sentenced to twenty years on the rape conviction, plus a thirty-

      year habitual offender enhancement, and a concurrent sentence of one and one-

      half years on the confinement conviction, for a total of fifty years.

[5]   After his conviction and sentence in that case, Lane-El’s parole was revoked.

      Lane-El claims, and the State does not refute, that Lane-El’s parole was

      revoked solely on the basis of his conviction for rape and confinement. Lane-El

      began serving the remainder of his robbery sentence in 1993, and completed it

      in 1994. At this point, he began to serve his sentences for rape and confinement.

      1
          See Lane v. State, 428 N.E.2d 28 (Ind. 1981).

      Court of Appeals of Indiana | Memorandum Decision No. 33A01-1410-MI-451| June 10, 2015   Page 2 of 7
[6]   Thereafter, Lane-El filed a petition for post-conviction relief, which the trial

      court granted in 1997. The State appealed, and Lane-El was released on bond

      on December 3, 1997, pending the outcome of the appeal. Lane-El was not free

      for long, though. On April 23, 1998, this court reversed the trial court’s grant of

      Lane-El’s petition for post-conviction relief. See State v. Lane, No. 49A02-9709-

      PC-619 (Ind. Ct. App. Apr. 23, 1998) (memorandum decision). Our supreme

      court denied transfer on August 19, 1998. See State v. Lane, 706 N.E.2d 168 (Ind.

      Aug. 19, 1998) (table). Accordingly, on November 9, 1998, Lane-El’s appeal

      bond was revoked, and his convictions and sentences were reinstated.

[7]   On July 1, 2014, Lane-El filed a petition for a writ of habeas corpus against

      Keith Butts, the superintendent of the New Castle Correctional Facility in

      which Lane-El is incarcerated. In his petition, Lane-El claimed that he was

      being illegally detained and that he should have been discharged from

      incarceration on February 14, 2014. Lane-El claimed that his parole revocation,

      which was based on his convictions for rape and confinement, was invalid

      because his convictions for rape and confinement were overturned by the post-

      conviction court. Lane-El further argued that the time he served after his parole

      was revoked should have been credited not to his sentence for robbery, but to

      his sentence for rape.


[8]   The State responded to Lane-El’s petition by filing a motion to dismiss/motion

      for summary judgment. The trial court granted the State’s motion to dismiss on

      October 14, 2014. Lane-El filed a notice of appeal on October 24, 2014, and this

      appeal ensued.

      Court of Appeals of Indiana | Memorandum Decision No. 33A01-1410-MI-451| June 10, 2015   Page 3 of 7
                                          Discussion and Decision

[9]    Indiana Code section 34-25.5-1-1 provides that “[e]very person whose liberty is

       restrained, under any pretense whatever, may prosecute a writ of habeas corpus

       to inquire into the cause of the restraint, and shall be delivered from the

       restraint if the restraint is illegal.” The purpose of a writ of habeas corpus is to

       determine the lawfulness of custody or detention of the defendant and may not

       be used to determine collateral matters not affecting the custody process.

       Hardley v. State, 893 N.E.2d 740, 742 (Ind. Ct. App. 2008). A petitioner is

       entitled to habeas corpus only if he is entitled to his immediate release from

       unlawful custody. Id. We review the trial court’s habeas decision for an abuse of

       discretion. Id.


[10]   Lane-El’s argument is not easy to follow,2 but it appears to be this: the post-

       conviction court’s act of vacating his convictions for rape and confinement

       made the revocation of his parole, which was based on these convictions, a

       nullity; because his parole was not properly revoked, he completed his sentence

       on the robbery conviction, and when he was re-incarcerated for rape and

       confinement, he should not have been ordered to serve any remaining portion

       of his robbery sentence but should instead have began to immediately serve his

       sentence for rape and confinement. According to Lane-El’s calculations, his




       2
         We recognize that Lane-El is proceeding pro se, and we have endeavored to address the issues he presents
       on the merits. However, we note that pro se litigants are held to the same standards as licensed attorneys.
       Whatley v. State, 937 N.E.2d 1238, 1240 (Ind. Ct. App. 2010). Accordingly, we will not and may not become
       advocates for Lane-El by attempting to make his arguments for him.

       Court of Appeals of Indiana | Memorandum Decision No. 33A01-1410-MI-451| June 10, 2015           Page 4 of 7
       sentence for rape was completed on February 14, 2014, and his continued

       incarceration is unlawful. We disagree.

[11]   Lane-El’s argument is based on several flawed presumptions. First, he assumes

       that the vacation of his convictions and sentences by the post-conviction court

       automatically nullified or voided the revocation of his parole. However, he cites

       no authority to support this proposition. Even if the revocation of Lane-El’s

       parole was based, as he claims, solely on the evidence of his convictions for

       rape and confinement, this does not mean that the vacation of his convictions

       voided the revocation of his parole. Also, nothing in the record indicates that

       Lane-El attempted to have the revocation of his parole reversed. In this sense,

       the facts of the present case are distinguishable from those in Brown v. State, 458
N.E.2d 245 (Ind. Ct. App. 1983).


[12]   In Brown, the defendant’s probation was revoked based solely upon the fact that

       he was subsequently convicted for another crime. However, when his

       subsequent conviction was overturned on appeal, the defendant filed a petition

       for post-conviction relief claiming that the revocation of his parole was not

       supported by the evidence.

[13]   On appeal from the post-conviction court’s denial of the defendant’s motion,

       we held that if the revocation of a defendant’s probation was based solely upon

       a conviction that was subsequently overturned on appeal, additional proof is

       required to support the revocation. Id. at 249. Here, however, Lane-El did not

       file any post-conviction petition seeking to overturn the revocation of his parole.


       Court of Appeals of Indiana | Memorandum Decision No. 33A01-1410-MI-451| June 10, 2015   Page 5 of 7
       Thus, Brown does not support Lane-El’s contention that the vacation of his rape

       and confinement convictions automatically voided the revocation of his parole.

       Cf. id. at 250 (noting that the recommended procedure in the event of a reversal

       of a conviction which formed the basis of a revocation of probation is to hold a

       new hearing to reconsider the prior revocation at which the court may hear all

       pertinent evidence).

[14]   More importantly, however, Lane-El’s argument all but ignores the fact that the

       post-conviction court’s vacation of Lane-El’s convictions was reversed by this

       court on appeal. Brown is therefore completely inapposite. Indeed, as Lane-El

       himself notes, the effect of a reversal by a court on appeal is to vacate and

       nullify the lower court’s judgment and return the parties to the positions they

       held before the entry of the lower court’s judgment. See Silverman v. Villegas, 894
N.E.2d 249, 259 (Ind. Ct. App. 2008) (citing Doughty v. State Dep’t of Pub.

       Welfare, 233 Ind. 475, 477, 121 N.E.2d 645, 646 (1954)). Thus, the post-

       conviction court’s vacation of Lane-El’s rape and confinement convictions was

       itself vacated and nullified by this court on appeal. Thus, Lane-El’s convictions

       were reinstated. See id.


[15]   Although Lane-El now claims that the DOC never held any administrative

       hearings to reinstate the revocation of his parole, this again presumes that his

       parole revocation was somehow automatically voided when his convictions

       were temporarily vacated by the post-conviction court. Because Lane-El’s

       parole revocation was never reversed, the DOC had no need to reinstate his

       parole revocation. Moreover, Lane-El’s convictions were reinstated by effect of

       Court of Appeals of Indiana | Memorandum Decision No. 33A01-1410-MI-451| June 10, 2015   Page 6 of 7
       this court’s opinion reversing the post-conviction court’s vacation of Lane-El’s

       convictions.

[16]   Because we reject the premise of Lane-El’s arguments, we affirm the judgment

       of the trial court denying his petition for a writ of habeas corpus.

[17]   Affirmed.


       May, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision No. 33A01-1410-MI-451| June 10, 2015   Page 7 of 7